The petitioner, seeking release from the custody of the sheriff of Oklahoma county, whose warrant and authority is a commitment directing that petitioner be confined in the county jail until he obeys a certain maintenance order, and "until otherwise ordered by the court", brings himself clearly within the rule announced in Re John Curtis, 10 Okla. 660,63 P. 963. See, also, Wells v. Wells, 46 Okla. 88, 148 P. 723. He is therefore entitled to be released. Writ granted.
MASON, C. J., LESTER, V. C. J., and CLARK, HUNT, HEFNER, CULLISON, SWINDALL, and ANDREWS, JJ, concur.
Note. — See "Contempt," 13 C. J. § 131, p. 86, n. 33.